Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 10/08/2021.
Claims 1-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Pat. No. US 9,378,043 B1 (hereafter Zhang) in view of Applicant Admitted Prior Art (AAPA) in view of Google Cloud Platform “Creating and Starting an Instance” (hereafter Google Cloud Platform) in view of Teh et al. Pat. No. US 9,891,935 B2 (hereafter Teh).

With regard to claim 1, Zhang teaches an accelerator loading method implemented by an accelerator loading apparatus, the accelerator loading method comprising (A virtualization platform for Network Functions Virtualization (NFV) is provided. The virtualization platform may include a host processor coupled to an acceleration coprocessor. The acceleration coprocessor may be a reconfigurable 
obtaining an acceleration requirement comprising an acceleration function of a to-be-created virtual machine and acceleration performance of the to-be-created virtual machine (a host processor having a hypervisor that creates and runs virtual machines; and a coprocessor having accelerators for accelerating the performance of the virtual machines, wherein the host processor and the coprocessor includes a multilayer Quality of Service (QoS) manager having a plurality of independently operating QoS modules distributed throughout the NFV platform in at least claim 16 and simultaneously handle access requests from multiple sources using the multilayer QoS manager in a hierarchical fashion to help satisfy the required network performance in at least col. 2 lines 27-31 and col. 7 lines 12-27);
based on the acceleration function and the acceleration performance (In general, each of the HW accelerators 366 provides some specialized functionality. For example, a first accelerator 366 might be more suitable at performing a particular task than a second accelerator 366. If desired, each accelerator 366 may also be configured to perform one or more classes of services in at least col. 9 lines 43-48) to determine a target accelerator that meets the acceleration function and the acceleration performance (The accelerator input QoS module 700 may be responsible for priority queuing at the input 704 to the HW accelerators 366. For example, module 700 may serve to determine which HW accelerator to use first for executing a particular task to help optimize network performance (i.e., to ensure high throughput while minimizing delivery time) in at least col. 9 lines 49-59);
determining an appliance corresponding to the target accelerator (The concept of Network Functions Virtualization is illustrated in FIG. 1. As shown in system 100 in FIG. 1, NFV allows services offered by a plurality of independent vendors to run separately on one or more virtual appliances 104 in a cloud 102. Effectively, the network services offered by the different software vendors can be implemented using virtual appliances 104 running on commercial off-the-shelf hardware in at least col. 3 1lines 43-50);
Zhang teaches determining a target accelerator meeting the function and performance requirements (see at least col. 9 lines 49-59), creating and running virtual machines with accelerators accelerating the performance of the virtual machines (see at least claim 16) and executing NFV services on one or more virtual appliances (see at least col. 3 lines 43-50, a virtual appliance being a virtual machine image comprising specific function/application) but does not specifically teach an image loading command to load the appliance/image on the determined target.
However, in analogous art AAPA teaches determining an image corresponding to the target accelerator; and sending, to a target host comprising the target accelerator, an image loading command to the target accelerator, wherein the image loading command is configured to enable the target host to load the image in response to the image loading command (Currently, an acceleration function may be provided in two manners: In a first manner, an accelerator manufacturer provides fixed-function acceleration. In a second manner, an accelerator manufacturer provides an image having an acceleration function, a loading function of the image is provided in a driver provided by the manufacturer, and the image is locally 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the image loading command to load the appliance/image on the determined target of AAPA with the systems and methods of Zhang resulting in a system in which the accelerator that meets the function and performance requirements, as in Zhang, is loaded with an image, of the appliance of Zhang, on the target using a load image command as in AAPA. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility and efficiency by loading different images on accelerators to perform different acceleration functions as needed (see at least AAPA ¶ [0006] as well as the knowledge of a person having ordinary skill in the art prior to the effective filing date of the claimed invention) as well as providing loading commands for realization of accelerator reconfiguration (see at least Zhang “The acceleration coprocessor may be a reconfigurable integrated circuit to help provide improved flexibility and agility for the NFV” in abstract, col. 1 lines 32-61 and claim 8) for performing dynamic execution of any acceleration function defined by the image/appliance.
Zhang and AAPA teach determining a target accelerator meeting the function and performance requirements (see at least col. 9 lines 49-59), creating and running virtual machines with accelerators accelerating the performance of the virtual machines (see at least claim 16) and executing NFV services on one or more virtual appliances (see at least col. 3 lines 43-50, a virtual appliance being a virtual machine image comprising specific function/application) utilizing image loading commands (see at least AAPA ¶ [0006]) to realize accelerator reconfiguration to perform dynamic execution of any acceleration function defined by the image/appliance (see at least Zhang in abstract, col. 1 lines 32-61 and claim 8) but Zhang and AAPA do not specifically teach the loading command comprising an image descriptor comprising at least an image ID or location and a target ID.
However, in analogous art Google Cloud Platform teaches loading command comprising a descriptor of the image and an identifier of the target destination, wherein the descriptor comprises at least one of an identifier of the image or a location of the image (…Start an instance with the latest image from an image family: gcloud compute instances create [INSTANCE_NAME]  and If the command is successful, gcloud responds with the properties of the new instance: Created [https://www.googleapis.com/compute/v1/projects/myproject/zones/[ZONE]/instances/[INSTANCE_NAME]].NAME            ZONE   MACHINE_TYPE  INTERNAL_IP   EXTERNAL_IP    STATUS[INSTANCE_NAME] [ZONE] n1-standard-1 10.105.155.92 173.255.114.53 RUNNING in at least page 2, Creating an instance from a public image, GCLOUD command and In gcloud, follow the same instructions to create an instance from an image or a snapshot, and add the --subnet [SUBNET_NAME] flag: gcloud compute instances create [INSTANCE_NAME] --subnet [SUBNET_NAME] where: [INSTANCE_NAME] is the name of the instance. [SUBNET_NAME] is the name of the subnet network in at least page 4-5, Creating an instance in a custom subnet network, GCLOUD command).

Zhang, AAPA and Cloud Platform do not specifically teach searching an acceleration database for a target accelerator.
However, in analogous art Teh teaches searching an acceleration based on the acceleration function and the acceleration performance database to determine a target accelerator (The HMA system may then determine a type of the acceleration function at 503, e.g., based on the originating application type, task type, estimated processing time, estimated resource requirement, and/or the like. The HMA system may then search a database of available accelerators in the HMA system based on the function type at 505. When there are available accelerators at 507, the HMA system may send the acceleration message to the available accelerator at 511, which may in turn process the acceleration message at 513 to accelerate the respective application task in at least col. 6 lines 20-35 and in at least col. 2 lines 9-12)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the searching an acceleration database for a target accelerator of Teh with the systems and methods of Zhang, AAPA and Google Cloud Platform resulting in a system in which the determining an accelerator based on function and performance as in Zhang is determining by searching a database as in Teh. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution. Zhang, AAPA and Google Cloud Platform differ from the claimed invention by the substitution of the claimed searching a database in making the accelerator determination for a general recitation of determining an accelerator based on performance and function. The substituted searching a database in making the accelerator determination was known in Teh. A person having ordinary skill in the art could have substituted the general recitation of determining an accelerator based on performance and function for searching a database in making the accelerator determination and the results of the substitution would have been predictable. That is, 

With regard to claim 9, Zhang teaches an accelerator loading apparatus comprising (A virtualization platform for Network Functions Virtualization (NFV) is provided. The virtualization platform may include a host processor coupled to an acceleration coprocessor. The acceleration coprocessor may be a reconfigurable integrated circuit to help provide improved flexibility and agility for the NFV in at least abstract):
a communications interface; and a processor coupled to the communications interface and configured to (the programmable logic device can be configured as an interface between a processor and one of the other components in the system in at least col. 11 lines 3-32, particularly lines 28-30):
to obtain an acceleration requirement comprising an acceleration function of a to-be-created virtual machine and acceleration performance of the to- be-created virtual machine (a host processor having a hypervisor that creates and runs virtual machines; and a coprocessor having accelerators for accelerating the performance of the virtual machines, wherein the host processor and the coprocessor includes a multilayer Quality of Service (QoS) manager having a plurality of independently operating QoS modules distributed throughout the NFV platform in at least claim 16 and simultaneously handle access requests from multiple sources using 
determine a target accelerator that meets the acceleration function and the acceleration performance (The accelerator input QoS module 700 may be responsible for priority queuing at the input 704 to the HW accelerators 366. For example, module 700 may serve to determine which HW accelerator to use first for executing a particular task to help optimize network performance (i.e., to ensure high throughput while minimizing delivery time) in at least col. 9 lines 49-59);
based on the acceleration function and the acceleration performance (In general, each of the HW accelerators 366 provides some specialized functionality. For example, a first accelerator 366 might be more suitable at performing a particular task than a second accelerator 366. If desired, each accelerator 366 may also be configured to perform one or more classes of services in at least col. 9 lines 43-48 and in at least col. 9 lines 49-59) to determine an appliance corresponding to the target accelerator (The concept of Network Functions Virtualization is illustrated in FIG. 1. As shown in system 100 in FIG. 1, NFV allows services offered by a plurality of independent vendors to run separately on one or more virtual appliances 104 in a cloud 102. Effectively, the network services offered by the different software vendors can be implemented using virtual appliances 104 running on commercial off-the-shelf hardware in at least col. 3 lines 43-50); and
Zhang teaches determining a target accelerator meeting the function and performance requirements (see at least col. 9 lines 49-59), creating and running 
However, in analogous art AAPA teaches determine an image corresponding to the target accelerator; and send, to a target host comprising the target accelerator, an image loading command to the target accelerator, wherein the image loading command enables the target host to load the image in response to the image loading command (Currently, an acceleration function may be provided in two manners: In a first manner, an accelerator manufacturer provides fixed-function acceleration. In a second manner, an accelerator manufacturer provides an image having an acceleration function, a loading function of the image is provided in a driver provided by the manufacturer, and the image is locally loaded in a server. In this way, the server can implement different acceleration functions by loading images having different functions).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the image loading command to load the appliance/image on the determined target of AAPA with the systems and methods of Zhang resulting in a system in which the accelerator that meets the function and performance requirements, as in Zhang, is loaded 
Zhang and AAPA teach determining a target accelerator meeting the function and performance requirements (see at least col. 9 lines 49-59), creating and running virtual machines with accelerators accelerating the performance of the virtual machines (see at least claim 16) and executing NFV services on one or more virtual appliances (see at least col. 3 lines 43-50, a virtual appliance being a virtual machine image comprising specific function/application) utilizing image loading commands (see at least AAPA ¶ [0006]) to realize accelerator reconfiguration to perform dynamic execution of any acceleration function defined by the image/appliance (see at least Zhang in abstract, col. 1 lines 32-61 and claim 8) but Zhang and AAPA do not specifically teach the loading command 
However, in analogous art Google Cloud Platform teaches comprising a descriptor of the image and an identifier of the target destination (…Start an instance with the latest image from an image family: gcloud compute instances create [INSTANCE_NAME]  and If the command is successful, gcloud responds with the properties of the new instance: Created [https://www.googleapis.com/compute/v1/projects/myproject/zones/[ZONE]/instances/[INSTANCE_NAME]].NAME            ZONE   MACHINE_TYPE  INTERNAL_IP   EXTERNAL_IP    STATUS[INSTANCE_NAME] [ZONE] n1-standard-1 10.105.155.92 173.255.114.53 RUNNING in at least page 2, Creating an instance from a public image, GCLOUD command and In gcloud, follow the same instructions to create an instance from an image or a snapshot, and add the --subnet [SUBNET_NAME] flag: gcloud compute instances create [INSTANCE_NAME] --subnet [SUBNET_NAME] where: [INSTANCE_NAME] is the name of the instance. [SUBNET_NAME] is the name of the subnet network in at least page 4-5, Creating an instance in a custom subnet network, GCLOUD command),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the loading command comprising an image descriptor comprising at least an image ID or location and a target ID of Google Cloud Platform with the systems and methods of Zhang and AAPA resulting in a system in which the loading of the image 
Zhang, AAPA and Cloud Platform do not specifically teach searching an acceleration database for a target accelerator.
However, in analogous art Teh teaches search an acceleration database based on the acceleration function and the acceleration performance to determine an image corresponding to the target accelerator (The HMA system may then determine a type of the acceleration function at 503, e.g., based on the originating application type, task type, estimated processing time, estimated resource requirement, and/or the like. The HMA system may 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the searching an acceleration database for a target accelerator of Teh with the systems and methods of Zhang, AAPA and Google Cloud Platform resulting in a system in which the determining an accelerator based on function and performance as in Zhang is determining by searching a database as in Teh wherein the image corresponding to the accelerator is determined as in AAPA. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution. Zhang, AAPA and Google Cloud Platform differ from the claimed invention by the substitution of the claimed searching a database in making the accelerator determination for a general recitation of determining an accelerator based on performance and function. The substituted searching a database in making the accelerator determination was known in Teh. A person having ordinary skill in the art could have substituted the general recitation of determining an accelerator based on performance and function for searching a database in making the accelerator determination and the results of the 

With regard to claim 17, Zhang teaches an accelerator loading system comprising (A virtualization platform for Network Functions Virtualization (NFV) is provided. The virtualization platform may include a host processor coupled to an acceleration coprocessor. The acceleration coprocessor may be a reconfigurable integrated circuit to help provide improved flexibility and agility for the NFV in at least abstract):
a plurality of hosts comprising a target host (FIG. 3 is a diagram on an illustrative NFV platform 300 where a central processing unit (CPU) 302 is coupled to a hardware accelerator coprocessor such as a programmable integrated circuit 350. As shown in FIG. 3, software/firmware running on CPU 302 may include at least a hypervisor 308 and N associated virtual machines 306 (e.g., virtual machines 306-1, 306-2, . . . , 306-n) and a virtualization root 310. CPU 302 on which hypervisor 308 is installed may be referred to as the “host machine.” in at least col. 6 lines 15-23 and FIG. 1. As shown in system 100 in FIG. 1, NFV allows services offered by a plurality of independent vendors to run separately on one or more virtual appliances 104 in a cloud 102. Effectively, the network services offered by the different software vendors can be implemented using virtual appliances 104 running on commercial off-the-shelf hardware wherein the target host comprises a target accelerator (The virtualization platform may include a host processor coupled to an acceleration coprocessor. The acceleration coprocessor may be a reconfigurable integrated circuit to help provide improved flexibility and agility for the NFV in at least abstract and A Network Functions Virtualization (NFV) platform is provided that includes a host processor coupled to a reconfigurable coprocessor serving as a hardware accelerator in at least col. 1 lines 52-54); and
an accelerator loading apparatus comprising: a communications interface and a processor coupled to the communications interface and configured to (the programmable logic device can be configured as an interface between a processor and one of the other components in the system in at least col. 11 lines 3-32, particularly lines 28-30):
obtain an acceleration requirement comprising an acceleration function of a to-be-created virtual machine and acceleration performance of the to-be-created virtual machine (a host processor having a hypervisor that creates and runs virtual machines; and a coprocessor having accelerators for accelerating the performance of the virtual machines, wherein the host processor and the coprocessor includes a multilayer Quality of Service (QoS) manager having a plurality of independently operating QoS modules distributed throughout the NFV platform in at least claim 16 and simultaneously handle access requests from multiple sources using the multilayer QoS manager in a hierarchical fashion to help satisfy the required network performance in at least col. 2 lines 27-31 and col. 7 lines 12-27);
based on the acceleration function and the acceleration performance (In general, each of the HW accelerators 366 provides some specialized functionality. For example, a first accelerator 366 might be more suitable at performing a particular task than a second accelerator 366. If desired, each accelerator 366 may also be configured to perform one or more classes of services in at least col. 9 lines 43-48 and in at least col. 9 lines 49-59) to determine the target accelerator that meets the acceleration function and the acceleration performance (The accelerator input QoS module 700 may be responsible for priority queuing at the input 704 to the HW accelerators 366. For example, module 700 may serve to determine which HW accelerator to use first for executing a particular task to help optimize network performance (i.e., to ensure high throughput while minimizing delivery time) in at least col. 9 lines 49-59);
determine an appliance corresponding to the target accelerator (The concept of Network Functions Virtualization is illustrated in FIG. 1. As shown in system 100 in FIG. 1, NFV allows services offered by a plurality of independent vendors to run separately on one or more virtual appliances 104 in a cloud 102. Effectively, the network services offered by the different software vendors can be implemented using virtual appliances 104 running on commercial off-the-shelf hardware in at least col. 3 lines 43-50); and
Zhang teaches determining a target accelerator meeting the function and performance requirements (see at least col. 9 lines 49-59), creating and running virtual machines with accelerators accelerating the performance of the virtual 
However, in analogous art AAPA teaches determine an image corresponding to the target accelerator; and send, to the target host, wherein the target host is configured to: receive the image loading command from the accelerator loading apparatus; and load the image in response to the image loading command (Currently, an acceleration function may be provided in two manners: In a first manner, an accelerator manufacturer provides fixed-function acceleration. In a second manner, an accelerator manufacturer provides an image having an acceleration function, a loading function of the image is provided in a driver provided by the manufacturer, and the image is locally loaded in a server. In this way, the server can implement different acceleration functions by loading images having different functions).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the image loading command to load the appliance/image on the determined target of AAPA with the systems and methods of Zhang resulting in a system in which the accelerator that meets the function and performance requirements, as in Zhang, is loaded with an image, of the appliance of Zhang, on the target using a load image command as in AAPA. A person having ordinary skill in the art would have been 
Zhang and AAPA teach determining a target accelerator meeting the function and performance requirements (see at least col. 9 lines 49-59), creating and running virtual machines with accelerators accelerating the performance of the virtual machines (see at least claim 16) and executing NFV services on one or more virtual appliances (see at least col. 3 lines 43-50, a virtual appliance being a virtual machine image comprising specific function/application) utilizing image loading commands (see at least AAPA ¶ [0006]) to realize accelerator reconfiguration to perform dynamic execution of any acceleration function defined by the image/appliance (see at least Zhang in abstract, col. 1 lines 32-61 and claim 8) but Zhang and AAPA do not specifically teach the loading command comprising an image descriptor comprising at least an image ID or location and a target ID.
an loading command comprising a descriptor of the image and an identifier of the target destination, wherein the descriptor comprises at least one of an identifier of the image or a location of the image (…Start an instance with the latest image from an image family: gcloud compute instances create [INSTANCE_NAME]  and If the command is successful, gcloud responds with the properties of the new instance: Created [https://www.googleapis.com/compute/v1/projects/myproject/zones/[ZONE]/instances/[INSTANCE_NAME]].NAME            ZONE   MACHINE_TYPE  INTERNAL_IP   EXTERNAL_IP    STATUS[INSTANCE_NAME] [ZONE] n1-standard-1 10.105.155.92 173.255.114.53 RUNNING in at least page 2, Creating an instance from a public image, GCLOUD command and In gcloud, follow the same instructions to create an instance from an image or a snapshot, and add the --subnet [SUBNET_NAME] flag: gcloud compute instances create [INSTANCE_NAME] --subnet [SUBNET_NAME] where: [INSTANCE_NAME] is the name of the instance. [SUBNET_NAME] is the name of the subnet network in at least page 4-5, Creating an instance in a custom subnet network, GCLOUD command),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the loading command comprising an image descriptor comprising at least an image ID or location and a target ID of Google Cloud Platform with the systems and methods of Zhang and AAPA resulting in a system in which the loading of the image 
Zhang, AAPA and Cloud Platform do not specifically teach searching an acceleration database for a target accelerator.
However, in analogous art Teh teaches search an acceleration database based on the acceleration function and the acceleration performance to determine the target accelerator (The HMA system may then determine a type of the acceleration function at 503, e.g., based on the originating application type, task type, estimated processing time, estimated resource requirement, and/or the like. The HMA system may then search a 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the searching an acceleration database for a target accelerator of Teh with the systems and methods of Zhang, AAPA and Google Cloud Platform resulting in a system in which the determining an accelerator based on function and performance as in Zhang is determining by searching a database as in Teh. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution. Zhang, AAPA and Google Cloud Platform differ from the claimed invention by the substitution of the claimed searching a database in making the accelerator determination for a general recitation of determining an accelerator based on performance and function. The substituted searching a database in making the accelerator determination was known in Teh. A person having ordinary skill in the art could have substituted the general recitation of determining an accelerator based on performance and function for searching a database in making the accelerator determination and the results of the substitution would have been predictable. That is, the predictable result being that in order for Zhang to make the determination of an accelerator based on 

With regard to claim 21, Teh teaches wherein the acceleration function is encryption, decryption, compression, decompression, layer 3 forwarding, or virtual extensible local area network (VXLAN) forwarding (The various software applications 105a-n can send acceleration messages 107a-n to a system processor to accelerate a task. For example, an email application 105a can send an acceleration message 107a for an email “send/receive” request; a MP3 player 105b can send an acceleration message 107b to request MP3 encoding/decoding; or a gaming application 105n can send an acceleration message 107n for real-time data encryption/decryption, and/or the like. An HMA system 110, e.g., located at a workstation, a server, and/or the like, can receive and process such acceleration messages 107a-n in at least col. 4 lines 11-21).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the particular acceleration functions of Teh with the systems and methods of Zhang, AAPA and Google Cloud Platform resulting in a system in which the accelerator function  as in Zhang, AAPA and Google Cloud Platform are the particular acceleration functions as in Teh. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution. Zhang, AAPA and Google Cloud Platform differ from the claimed invention by the substitution of particular acceleration functions for other acceleration functions. The 

With regard to claim 22, Zhang teaches wherein the acceleration performance is a speed at which the acceleration function is implemented (determine which HW accelerator to use first for executing a particular task to help optimize network performance (i.e., to ensure high throughput while minimizing delivery time) in at least col. 9 lines 51-54).

With regard to claim 23, Teh teaches wherein the acceleration function is encryption, decryption, compression, decompression, layer 3 forwarding, or virtual extensible local area network (VXLAN) forwarding (The various software applications 105a-n can send acceleration messages 107a-n to a system processor to accelerate a task. For example, an email application 105a can send an acceleration message 107a for an email “send/receive” request; a MP3 player 105b can send an acceleration message 107b to request MP3 encoding/decoding; or a gaming application 105n can send an acceleration message 107n for real-time data encryption/decryption, and/or the like. An HMA system 110, e.g., located at a workstation, a server, and/or the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the particular acceleration functions of Teh with the systems and methods of Zhang, AAPA and Google Cloud Platform resulting in a system in which the accelerator function  as in Zhang, AAPA and Google Cloud Platform are the particular acceleration functions as in Teh. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution. Zhang, AAPA and Google Cloud Platform differ from the claimed invention by the substitution of particular acceleration functions for other acceleration functions. The substituted particular acceleration functions was known in Teh, see citation above. A person having ordinary skill in the art could have substituted the other acceleration functions of Zhang, AAPA and Google Cloud Platform for the particular acceleration functions of Teh and the results of the substitution would have been predictable. That is, the predictable result being that the acceleration functions of Zhang, AAPA and Google Cloud Platform are the particular acceleration functions as in Teh.

With regard to claim 24, Zhang teaches wherein the acceleration performance is a speed at which the acceleration function is implemented (determine which HW accelerator to use first for executing a particular task to help optimize network performance (i.e., to ensure high throughput while minimizing delivery time) in at least col. 9 lines 51-54).

With regard to claim 25, Teh teaches wherein the acceleration function is encryption, decryption, compression, decompression, layer 3 forwarding, or virtual extensible local area network (VXLAN) forwarding (The various software applications 105a-n can send acceleration messages 107a-n to a system processor to accelerate a task. For example, an email application 105a can send an acceleration message 107a for an email “send/receive” request; a MP3 player 105b can send an acceleration message 107b to request MP3 encoding/decoding; or a gaming application 105n can send an acceleration message 107n for real-time data encryption/decryption, and/or the like. An HMA system 110, e.g., located at a workstation, a server, and/or the like, can receive and process such acceleration messages 107a-n in at least col. 4 lines 11-21).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the particular acceleration functions of Teh with the systems and methods of Zhang, AAPA and Google Cloud Platform resulting in a system in which the accelerator function  as in Zhang, AAPA and Google Cloud Platform are the particular acceleration functions as in Teh. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution. Zhang, AAPA and Google Cloud Platform differ from the claimed invention by the substitution of particular acceleration functions for other acceleration functions. The substituted particular acceleration functions was known in Teh, see citation above. A person having ordinary skill in the art could have substituted the other acceleration 

With regard to claim 26, Zhang teaches wherein the acceleration performance is a speed at which the acceleration function is implemented (determine which HW accelerator to use first for executing a particular task to help optimize network performance (i.e., to ensure high throughput while minimizing delivery time) in at least col. 9 lines 51-54).

Allowable Subject Matter
Claims 2-8, 10-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any outstanding rejections under 35 U.S.C. § 101 and 112.

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Applicant argues in substance:

Zhang determines an HW accelerator to use, receive, or latch. However, Zhang does not search a database to determine the HW accelerator. Thus, Zhang fails to disclose searching a database based on the acceleration function and the acceleration performance to determine a target accelerator that meets the acceleration function and the acceleration performance.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant' s arguments has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Teh has been relied on to teach the searching an acceleration database. Argument has not been found to be persuasive.
Applicant has not used the term “prior art” and has therefore not admitted any prior art. See, e.g., MPEP § 2129. Even if that paragraph were admitted prior art, it describes either fixed-function acceleration (i.e., no loading) or /local loading. It does not describe an accelerator loading apparatus sending an imaging loading command to a target host. Thus, AAPA fails to disclose an accelerator loading apparatus sending, to a target host comprising the target accelerator, an image loading command. Google fails to remedy that deficiency. Consequently, the combination of Zhang, AAPA, and Google fails to disclose each element of claims 1, 9, and 17, and thus fails to render obvious claims 1, 9, and 17.
With regard to point (b, Examiner respectfully disagrees with Applicant. First, Applicant can recite prior art without labelling it as such and, in fact, prior art recitations are often found in the background section of an application. Here, it is clear that Applicant is expressly setting forth what is already known in the art, prior art. ¶ [0006] of the instant specification recites “Currently, an acceleration function may be provided in two manners…” and ¶ [0007] then describes Applicant’s opinion of the deficiency of that which is currently done in the prior art. Furthermore, Applicant alleges that ¶ [0006] does not load an image, however, again, ¶ [0007] describes Applicant’s view that there is a deficiency in ¶ [0006] in “when loading an image, an existing accelerator can load only an image having a specific function, and cannot dynamically load different images…”. That is, ¶ [0007] makes explicitly clear that ¶ [0006] is in fact loading images but that it is a static image being loaded. In the rejection, an appropriate accelerator has already been determined based on function and performance, see Zhang, and therefore the static image loading of AAPA reads on the limitation. Argument has not been found to be persuasive

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195